Case 20-00094   Doc 21    Filed 01/21/21 Entered 01/21/21 15:31:55     Desc Main
                            Document     Page 1 of 6



                   UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
 In re:                                    Chapter 7

 Robert Wheeler, III,                      Bankruptcy No. 19-bk-01600

                    Debtor.                Honorable LaShonda A. Hunt

 Peter N. Metrou, not individually but
 as Chapter 7 trustee of the bankruptcy
 estate of Robert Wheeler, III,

                    Plaintiff,             Adversary No. 20-00094

 v.

 Robert Wheeler, III and
 Massachusetts Mutual Life
 Insurance Company,

                    Defendants.


                              NOTICE OF MOTION
       Please take notice that on Friday, February 5, 2021, at 9:30
  A.M., or as soon thereafter as counsel may be heard, the undersigned
  attorneys shall appear telephonically before the Honorable LaShonda A.
  Hunt, and present the attached Motion for Entry of Agreed Judgment
  Order, a copy of which is attached hereto and herewith served upon you.

        This motion will be presented and heard electronically using
  AT&T Teleconference. No personal appearance in court is necessary or
  permitted. To appear and be heard on the motion, you must call this toll-
  free number: 1-888-557-8511. Then enter access code 7490911 followed by
  the pound (#) sign.

        If you object to this motion and want it called on the presentment
  date above, you must file a Notice of Objection no later than two (2)
  business days before that date. If a Notice of Objection is timely filed, the
  motion will be called on the presentment date. If no Notice of Objection is
  timely filed, the court may grant the motion in advance without a hearing.




  {00184847}
Case 20-00094   Doc 21   Filed 01/21/21 Entered 01/21/21 15:31:55   Desc Main
                           Document     Page 2 of 6



  Dated: January 21, 2021               Peter N. Metrou, not individually
                                        but as the chapter 7 trustee of the
                                        bankruptcy estate of Robert
                                        Wheeler, III

                                        By: /s/ Ariane Holtschlag
                                        One of his attorneys
  Ariane Holtschlag (6294327)
  Justin Storer (6293889)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:    (312) 878-4830
  Fax:    (847) 574-8233
  Email: aholtschlag@wfactorlaw.com
          jstorer@wfactorlaw.com




  {00184847}
Case 20-00094     Doc 21   Filed 01/21/21 Entered 01/21/21 15:31:55      Desc Main
                             Document     Page 3 of 6



                            CERTIFICATE OF SERVICE
         I, Ariane Holtschlag, an attorney, hereby certify that on January 21,
  2021, pursuant to Section II.B.4 of the Administrative Procedures for the
  Case Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I
  caused a copy of the foregoing Notice of Motion and the accompanying Joint
  Motion for Entry of Agreed Judgment Order to be served electronically
  through the Court’s Electronic Notice for Registrants on all persons
  identified as Registrants on the below Service List.
                                                 /s/ Ariane Holtschlag

                                   SERVICE LIST
  Registrants
  (Service via ECF)
  Ariane Holtschlag          aholtschlag@wfactorlaw.com,
                             bharlow@wfactorlaw.com;
                             gsullivan@ecf.inforuptcy.com;
                             holtschlagar43923@notify.bestcase.com
  Ariel Weissberg            ariel@weissberglaw.com,
                             Hava@weissberglaw.com;
                             chris@weissberglaw.com;
                             jacob@weissberglaw.com




  {00184847}
Case 20-00094        Doc 21   Filed 01/21/21 Entered 01/21/21 15:31:55    Desc Main
                                Document     Page 4 of 6



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


   In re:                                    Chapter 7

   Robert Wheeler, III,                      Bankruptcy No. 19-bk-01600

                          Debtor.            Honorable LaShonda A. Hunt

   Peter N. Metrou, not individually
   but as Chapter 7 trustee of the
   bankruptcy estate of Robert
   Wheeler, III,
                                             Adversary No. 20-00094
                          Plaintiff,

   v.

   Robert Wheeler, III and
   Massachusetts Mutual Life
   Insurance Company,

                          Defendants.


             MOTION FOR ENTRY OF AGREED JUDGMENT ORDER
        Peter N. Metrou, not individually but solely as the chapter 7 trustee

  (the “Trustee”) for the bankruptcy estate of Robert Wheeler, III (the

  “Debtor”) respectfully requests this Court enter an agreed judgment order

  resolving the above captioned adversary proceeding and in support thereof

  state as follows:

                                       JURISDICTION
        1.     This Court has jurisdiction over this motion pursuant to 28
  U.S.C. §§ 157 and 1334, and Local Rule 40.3.1(a) of the United States
  District Court for the Northern District of Illinois.
        2.     Venue of the above-captioned case and of this motion is proper




        {00030294}
Case 20-00094      Doc 21   Filed 01/21/21 Entered 01/21/21 15:31:55     Desc Main
                              Document     Page 5 of 6



  pursuant to 28 U.S.C. §§ 1408 and 1409.
         3.    This matter is a core proceeding within the meaning of 28 U.S.C.
  § 157.

                     BACKGROUND AND REQUESTED RELIEF
         4.    On January 18, 2019 (the “Petition Date”), the Debtor filed a
  voluntary petition for relief under Chapter 7 of Bankruptcy Code
  commencing the Bankruptcy Case.
         5.    Peter N. Metrou was appointed as the interim trustee in the
  Case pursuant 11 U.S.C. § 701 and now serves as the permanent trustee in
  the Bankruptcy Case. The Trustee is duly qualified and has all the powers
  of a trustee under, among other provisions, 11 U.S.C. § 704.
         6.    Among the assets of the Estate is an interest in life insurance
  policy number x-xxx-592 held at MassMutual (the “Policy”).

         7.    The Policy has a current cash value of approximately $96,626.68.

         8.    On March 3, 2020, the Trustee commenced the above captioned
  adversary proceeding (the “Adversary Proceeding”) by filing a complaint
  (the “Complaint”) turnover of the Policy under 11 U.S.C. 542.
         9.    Since that time, the Debtor and the Trustee have reached a
  mutually acceptable resolution of the controversies between them,
  including the Adversary Proceeding. The settlement was approved by order
  of this Court entered on December 18, 2020. See Bankr. Dkt. No. 128.
         10.   In accordance with that resolution, the Trustee now seeks entry
  of the attached agreed judgment order in favor of the Trustee and against
  the Debtor.
         WHEREFORE, the Trustee respectfully requests entry of the
  attached agreed judgment order and for such other and further relief as
  this honorable Court deems just and appropriate.




  {00184847}
Case 20-00094   Doc 21   Filed 01/21/21 Entered 01/21/21 15:31:55   Desc Main
                           Document     Page 6 of 6



  Dated: January 21, 2021               Peter N. Metrou, not individually
                                        but as the chapter 7 trustee of the
                                        bankruptcy estate of Robert
                                        Wheeler, III

                                        By: /s/ Ariane Holtschlag
                                        One of his attorneys
  Ariane Holtschlag (6294327)
  Justin Storer (6293889)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:    (312) 878-4830
  Fax:    (847) 574-8233
  Email: aholtschlag@wfactorlaw.com
          jstorer@wfactorlaw.com




  {00184847}
